DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/10/2022 was filed and is being considered by the examiner.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-23 of U.S. Patent No. 11,251,349. Although the claims at issue are not identical, they are not patentably distinct from each other, as follows:
Instant Application 17/668,816
U.S. Patent No. 11,251,349
Claim 1. A tubular lamp comprising:
Claim 1. A light fixture comprising:

a transparent tubular bulb;

at least one end cap arranged on an end of the tubular bulb;
a light engine disposed within the tubular lamp, the light engine comprising:
a light engine arranged in the tubular bulb, the light engine having:
a leadframe configured as an electrically conductive structure that lacks an electrically insulating substrate or an electrically insulating flexible layer; and 
a leadframe configured as an electrically conductive structure that lacks an electrically insulating substrate or electrically insulating flexible layer,

wherein the leadframe comprises a plurality of electrically conductive tracks formed from a material of the leadframe and situated so as to at least partially overlap in length adjacent one another; and
at least one semiconductor light element arranged on the leadframe; and 
a plurality of semiconductor light elements arranged on the leadframe; 
a printed circuit board (PCB) disposed within the tubular lamp and electrically connected to the leadframe by at least one electrically conductive contact clip that electrically contacts the PCB.
and an electronic driver electrically connected with the plurality of semiconductor light elements, the electronic driver comprising: a first electronic component arranged on the leadframe; and a second electronic component arranged on a printed circuit board electrically connected to the leadframe.



Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-20 rejected under 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph, as based on a disclosure which is not enabling.  The disclosure does not enable one of ordinary skill in the art to practice the invention without placing a bounds on the leadframe, which is/are critical or essential to the practice of the invention but not included in the claim(s). See In re Mayhew, 527 F.2d 1229, 188 USPQ 356 (CCPA 1976). 
In regard to claim 1, the applicant recites: 
“A tubular lamp comprising: 
a light engine disposed within the tubular lamp, the light engine comprising: 
a leadframe configured as an electrically conductive structure that lacks an electrically insulating substrate or an electrically insulating flexible layer; and 
at least one semiconductor light element arranged on the leadframe; and 
a printed circuit board (PCB) disposed within the tubular lamp and electrically connected to the leadframe by at least one electrically conductive contact clip that electrically contacts the PCB.”
Under the broadest reasonable interpretation of the claim, the term “leadframe” is not as narrow as the applicant intends it to be. The claims recites a “light engine comprising”—this transitional phrase allows for elements to exist in the claim that are not claimed. When it comes to the light engine in view of the prior art, any prior art reference that teaches a metal lead and an LED would satisfy this claim. Even if there is an insulating layer around the metal leadframe, it can be said that the leadframe “lacks an electrically insulating substrate” because under BRI there interpretation of the leadframe does not include the insulation. The claim invoke issues with written description because the applicant clearly discloses a leadframe that does not have an insulating layer, however claims this feature in such a way that it reads on prior art that in fact includes an insulating layer. This is exactly what Judge Baldwin is concerned with in the relevant case law—claims that cover subject matter more than that disclosed in the disclosure are of undue scope and lack proper written description. 
As the applicant clearly intends their invention to exclude any insulation over the lead frame, the Examiner, as he has previously argued on the record in the parent application, can only permit allowance if the claim explicitly excludes an insulating material. At best, the Examiner would allow a transition phrase of “consisting essential of” in regard to the leadframe as follows:
“A tubular lamp comprising: 
a light engine disposed within the tubular lamp, the light engine consisting essential of:
a leadframe configured as an electrically conductive structure that lacks an electrically insulating substrate or an electrically insulating flexible layer; and 
at least one semiconductor light element arranged on the leadframe; and 
a printed circuit board (PCB) disposed within the tubular lamp and electrically connected to the leadframe by at least one electrically conductive contact clip that electrically contacts the PCB.”
Appropriate correction is required. 
Claims 2-20 are further rejected for depending on claim 1. 

Allowable Subject Matter
Claims 1-20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action, and upon timely filing of a Terminal Disclaimer.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Ivey et al (US 2013/0230995 A1) disclose a lighting fixture.
Chan (US 2008/0037245 A1) disclose an LED lighting lamp tube.
Chen et al (US 2010/0124054 A1) disclose and LED lamp.
Huang et al (US 2013/0208458 A1) disclose an LED lamp tube.
Jiang (US 2016/0178137 A1) disclose an LED tube lamp.
Kika (US 2015/0062889 A1) disclose an tube type lamp and luminaire.
Lee et al (US 2013/0127338 A1) disclose an LED tube lamp.
Lin et al (US 2010/0002424 A1) discloses an LED lamp tube.
Lin et al (US 7,594,738 B1) disclose an LED lamp.
Liskow (US 2012/0040541 A1) disclose an electrical connecting system.
Liu et al (US 2013/0215609 A1) disclose an LED lamp tube.
Mostoller et al (US 2010/0201239 A1) disclose an end cap connector for a light tube.
Mouissie (US 4,701,002) disclose an electrical connector.
Nagahata et al (US 6,579,125 B1) disclose a clip connector.
Theil (US 2018/0058637 A1) disclose an LED light tube end cap.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER E DUNAY/           Examiner, Art Unit 2875